DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   
 Claim Objections
Claim 7 is objected to because of the following informalities:  
Claim 7 recites “a second device wafer to the first device wafer” in line 6.  The examiner suggests “a second device wafer [[to]] on the first device wafer”.
 Appropriate correction is required.
 Claim Rejections - 35 USC § 102
 The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


 Claim(s) 7 and 8 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Yu (US 2018/0158749).
  Regarding claim 7.
Yu teaches a method comprising: providing a structure comprising: a carrier wafer (205), and a first device wafer (221) with an adhesion layer (210) between the carrier wafer (205) and the first device wafer (221), wherein the structure comprises a plurality of first ablation structures (217) (fig 14); stacking a second device wafer (231) to the first device wafer having the plurality of first ablation structures (fig 15), the second device wafer having a plurality of second dies (paragraph 60); and forming a plurality of second ablation structures (227) in the second device wafer after stacking the second device wafer to the first device wafer (paragraph 60), each pair of adjacent second dies being separated by one of the plurality of second ablation structures (227) (fig 15).
 Regarding claim 8.
Yu teaches each of the plurality of second ablation structures (227) extend through a portion of the second device wafer (231) (fig 15). 
   Claim(s) 7 and 8 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Nakumura (US 2010/0099221).
 Regarding claim 7.
Nakumura teaches a method comprising: providing a structure comprising: a carrier wafer (2) (fig 2a2b) (paragraph 69-70), and a first device wafer (2) with an adhesion layer between the carrier wafer and the first device wafer (2b) (fig 3a-3b) (paragraph 76-80), wherein the structure comprises a plurality of first ablation structures (210) (paragraph 74) (fig 2b); stacking a second device wafer (2c) to the first device wafer (2b), the second device wafer having a plurality of second dies (22c); and forming (52) a plurality of second ablation structures in the second device wafer (2c), each pair of adjacent second dies (22c) being separated by one of the plurality of second ablation structures (fig 11a,11b) (paragraph 91-92).
Regarding claim 8
Nakumura teaches the plurality of second ablation structures extend through a portion of the second device wafer (2c) (fig 4b) (paragraph 70-80)
  Allowable Subject Matter
Claims 1 through 6 and 16 through 20 are allowed.
Claims 9 through 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:  
 The prior art does not teach: 
  A method comprising: providing a carrier wafer, and a first device wafer adhered to the carrier wafer; forming first ablation structures extending through the first device wafer, the adhesion layer and a portion of the carrier wafer; bonding a second device wafer on the first device wafer; and forming second ablation structures in the second device wafer. As recited in claim 1.
 A method comprising: providing a carrier wafer, a first device, an adhesion layer therebetween, the structure comprises first ablation structures; stacking a second device wafer; and forming a plurality of second ablation structures in the second device wafer after stacking the second device wafer, pairs of adjacent second dies being separated by one of the plurality of second ablation structures, each of the second ablation structures extend through a portion of the second device wafer, each of the plurality of second ablation structures has a depth no greater than one half of the thickness of the second device wafer. As recited in claim 9.
 A method comprising: providing a carrier wafer, a first device wafer with an adhesion layer therebetween, first ablation structures; stacking a second device wafer, the second device wafer having second dies; and forming second ablation structures in the second device wafer after stacking the second device wafer to the first device wafer, each pair of adjacent second dies being separated by one of the plurality of second ablation structures, each of the plurality of first ablation structures extends through the first device wafer, the adhesion layer and a portion of the carrier wafer.  As recited in claim 11.
A method comprising: providing a carrier wafer having innate ablation structures extending through a portion of the carrier wafer; stacking a first device wafer on the carrier wafer with an adhesion layer, forming first ablation structures in the first device wafer overlapping the innate ablation structures; stacking a second device wafer; and forming second ablation structures in the second device wafer after stacking the second device wafer to the first device wafer.  As recited in claim 16.
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
 Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference as applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
 Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J GOODWIN whose telephone number is (571)272-8451. The examiner can normally be reached Monday - Friday, 11:00 - 19:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Y Montalvo can be reached on (571)270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EVA Y MONTALVO/Supervisory Patent Examiner, Art Unit 2817                                                                                                                                                                                                        



/D.J.G/Examiner, Art Unit 2817